         Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SIMEON ANTONIO                                   :     Civil No. 1:20-CV-02271
CASTILLO-PEREZ,                                  :
                                                 :
               Petitioner,                       :
                                                 :
               v.                                :
                                                 :
CRAIG A LOWE, et al.,                            :
                                                 :
               Respondents.                      :     Judge Jennifer P. Wilson
                                     MEMORANDUM
       This is an immigration habeas corpus case that is currently before the court

on a motion for temporary restraining order filed by Petitioner Simeon Antonio

Castillo-Perez (“Castillo-Perez”). Castillo-Perez, who is currently detained in the

Pike County Correctional Facility (“PCCF”) pending his removal from the country,

seeks a temporary restraining order mandating his release from detention both

because he currently has COVID-19 and because his detention has become

unreasonably prolonged. For the reasons that follow, the motion for temporary

restraining order is denied.

                      BACKGROUND AND PROCEDURAL HISTORY 1

       Castillo-Perez is a 48-year-old native and citizen of the Dominican Republic

who first came to the United States in 2001 and has lived in the country since that


1
  Because Respondents have not yet responded to Castillo-Perez’s petition, the facts in this
section are derived from the petition, the motion for temporary restraining order, and the exhibits
attached to that motion.
                                                 1
            Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 2 of 12




date. (Doc. 1 ¶ 1.) On October 21, 2005, Castillo-Perez married a United States

citizen named Julie Landro (“Landro”), and they subsequently had a child together.

(Id. ¶ 13.) Landro subjected Castillo-Perez to domestic violence throughout their

marriage. (Id.) Since 2013, Castillo-Perez has been living with his fiancée, a

United States citizen named Chantelley Bourdier (“Bourdier”). (Id. ¶ 14.)

Castillo-Perez and Bourdier have four children together. (Id.)

          In or around June 2010, Castillo-Perez was arrested and placed into removal

proceedings based on charges relating to controlled substances. (Id. ¶ 15.)

Castillo-Perez later learned that Landro had made false allegations about him to

police, which led to the arrest and charges. (Id.) The charges against Castillo-

Perez were eventually dismissed and his record was expunged. (Id.)

          In April 2014, Castillo-Perez suffered serious injuries to his neck, back, face,

teeth, and testicles when he fell off a scaffold while performing construction work.

(Id. ¶ 16.) As a result of the injuries, he had to undergo three major surgeries on

his spine, testicles, and left ankle. (Id.)

          In early 2016, Castillo-Perez retained an attorney to represent him during his

removal proceedings. 2 (Id. ¶ 17.) Castillo-Perez subsequently contacted the

attorney prior to an individual hearing that was scheduled for February 2, 2017,



2
    Castillo-Perez is represented by different counsel in the instant case.
                                                    2
        Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 3 of 12




and informed the attorney that he was feeling ill. (Id. ¶ 19.) The attorney informed

Castillo-Perez that he would not need to attend because the attorney would be there

on his behalf. (Id.) Despite this promise, the attorney did not attend, and the

hearing was conducted with neither Castillo-Perez nor his counsel present. (Id.)

During the hearing, an Immigration Judge ordered that Castillo-Perez be removed

from the United States. (Id. ¶ 20.) On August 14, 2020, Castillo-Perez was

arrested by United States Immigration and Customs Enforcement (“ICE”) and

detained in PCCF. (Id. ¶ 21.) He has been detained since that date pursuant to the

removal order issued in 2017. (Id.)

      Castillo-Perez filed a motion to reopen his removal case and to stay his

removal with an Immigration Judge on August 24, 2020, but the motion was

denied on October 2, 2020. (Id. ¶ 22.) He seeks relief in his motion as a battered

spouse under the terms of the Violence Against Women Act (“VAWA”). (See id.

¶ 37.) Castillo-Perez appealed the denial of the motion to the Board of

Immigration Appeals on October 6, 2020, and is currently awaiting a decision. (Id.

¶¶ 23–24.) Castillo-Perez requested release from detention on September 29,

2020, but his request was denied on November 4, 2020, when an ICE deputy field

officer concluded that he posed a flight risk. (Id. ¶¶ 25–26.)

      On November 27, 2020, Castillo-Perez was diagnosed with COVID-19

while in custody at PCCF. (Id. at 2.) Since that time, he has experienced several
                                          3
        Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 4 of 12




symptoms from the virus, including a fever of up to 100.4 degrees, difficulty

breathing and talking, constant chest pain, constant coughing, and a complete loss

of his senses of taste and smell. (Castillo-Perez Affidavit ¶ 10, Doc. 3-1 at 23.)

      On December 4, 2020, Castillo-Perez initiated this case through the filing of

a petition for writ of habeas corpus. (Doc. 1.) On the same date, Castillo-Perez

also filed the instant motion for temporary restraining order and a brief in support

of the motion. (Docs. 2–3.) The court has not yet ordered Respondents to respond

to the petition or the motion.

                                    JURISDICTION

       This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.

                                 STANDARD OF REVIEW

      Federal Rule of Civil Procedure 65 allows a district court to enter

preliminary injunctive relief, which includes both preliminary injunctions and

temporary restraining orders. To obtain preliminary injunctive relief, a petitioner

must establish (1) that he is likely to prevail on the merits of the case; (2) that he

would suffer irreparable harm if preliminary injunctive relief were denied; (3) that

the harm respondents would suffer from the issuance of an injunction would not

outweigh the harm he would suffer if an injunction were denied; and (4) that the
                                            4
           Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 5 of 12




public interest weighs in favor of granting the injunction. Holland v. Rosen, 895

F.3d 272, 285–86 (3d Cir. 2018) (citing Del. Strong Families v. Att’y Gen. of Del.,

793 F.3d 304, 308 (3d Cir. 2015)). The first two factors are “gateway factors”: if

the petitioner has not established those factors, the court need not consider the last

two factors. Greater Phila. Chamber of Commerce v. City of Phila., 949 F.3d 116,

133 (3d Cir. 2020) (quoting Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d

Cir. 2017)). If the plaintiffs do establish the first two factors, “[t]he court then

determines ‘in its sound discretion if all four factors, taken together, balance in

favor of granting the requested preliminary relief.’” Id. (quoting Reilly, 858 F.3d

at 179).

      A movant has a particularly heavy burden when seeking mandatory

injunctive relief, that is, injunctive relief that would alter, rather than preserve, the

status quo. Hope v. Warden York Cty. Prison, 972 F.3d 310, 320 (3d Cir. 2020)

(citing Acierno v. New Castle Cty., 40 F.3d 645, 653 (3d Cir. 1994)). To obtain a

mandatory preliminary injunction, the movant must show that his right to relief is

“indisputably clear.” Id. (quoting Trinity Indus., Inc. v. Chi. Bridge & Iron Co.,

735 F.3d 131, 139 (3d Cir. 2013)). The movant must also “meet a higher standard

of showing irreparable harm in the absence of an injunction.” Bennington Foods

LLC v. St. Croix renaissance, Grp., LLP, 528 F.3d 176, 179 (3d Cir. 2008). Given

these significant burdens, a court should exercise its power to issue a mandatory
                                            5
        Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 6 of 12




preliminary injunction “sparingly.” Trinity Indus., 735 F.3d at 139 (quoting United

States v. Spectro Food Corp., 544 F.2d 1175, 1181 (3d Cir. 1976)).

      Furthermore, a preliminary injunction is “an extraordinary remedy never

awarded as of right.” Benisek v. Lamone, 585 U.S. __, 138 S. Ct. 1942, 1943

(2018) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)).

Thus, a preliminary injunction should only be awarded in the “limited

circumstances” where “the movant, by a clear showing, carries the burden of

persuasion.” Holland, 895 F.3d at 285. Ultimately, the decision of whether to

issue preliminary injunctive relief is left to the sound discretion of the district

court. Pennsylvania v. President of United States, 930 F.3d 543, 565 (3d Cir.

2019) (citing Winter, 555 U.S. at 24).

                                      DISCUSSION

      A. Castillo-Perez’s COVID-19 Claim

      The court will first analyze Castillo-Perez’s argument that he should be

granted preliminary injunctive relief based on his positive diagnosis for COVID-

19. Castillo-Perez’s claim is grounded in the Due Process Clause of the Fifth

Amendment. (See Doc. 3-1at 12.) Because the court concludes that Castillo-Perez

has not shown a sufficient likelihood of success on the merits of this claim, the

court will deny the request for preliminary injunctive relief.



                                            6
        Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 7 of 12




      A civil immigration detainee is entitled to the same due process protections

as a pretrial detainee under the Fifth Amendment. Hope, 972 F.3d at 325 (citing

E.D. v. Sharkey, 928 F.3d 299, 306–07 (3d Cir. 2019)). Habeas corpus cases in

which a civil immigration detainee alleges a violation of his Fifth Amendment

rights arising from COVID-19 are generally based on two “separate but related

theories”: first, that the petitioner’s risk of exposure to COVID-19 amounts to

punishment, and second, that the detention facility’s COVID-19 policies amount to

deliberate indifference to a serious medical need. Id.

      Under either theory, a court considering whether a petitioner is entitled to

habeas corpus relief based on COVID-19 should consider “(1) whether the

petitioner has been diagnosed with COVID-19 or is experiencing symptoms

consistent with the disease; (2) whether the petitioner is among the group of

individuals that is at higher risk of contracting COVID-19; (3) whether the

petitioner has been directly exposed to COVID-19; (4) the physical space in which

the petitioner is detained, and how that physical space affects his risk of

contracting COVID-19; (5) the efforts that the prison has made to prevent or

mitigate the harm caused by COVID-19; and (6) any other relevant factors.”

Saillant v. Hoover, 454 F. Supp. 3d 465, 471 (M.D. Pa. 2020). “It is not enough

for a petitioner to allege that he is detained and presented with a risk of contracting

COVID-19 that is common to all prisoners. Rather, the petitioner must make an
                                           7
          Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 8 of 12




individualized showing that he is entitled to habeas corpus relief when considering

the above factors.” Id. (citing Verma v. Doll, No. 4:20-CV-00014, 2020 WL

1814149, at *5–7 (M.D. Pa. Apr. 9, 2020)).

       The analysis is altered, where, as here, a petitioner has already contracted

COVID-19, as the adequacy of the detention facility’s prevention efforts is no

longer relevant to the court’s analysis of whether injunctive relief should issue.

Camacho Lopez v. Lowe, 452 F. Supp. 3d 150, 160–61 (M.D. Pa. 2020). Once a

petitioner has contracted COVID-19, the focus of the injunctive relief analysis is

whether the detention facility is adequately treating the petitioner’s condition. Id.

at 161.

       In this case, Castillo-Perez asserts that he is at increased risk of death or

serious health complications from COVID-19 because he has recently undergone

several surgeries and because of the “inadequate therapeutic support” and

“generally poor conditions” within PCCF. (Doc. 3-1 at 7.) Castillo-Perez asserts

that the risk to him is “obvious” because COVID-19 has “already spread” inside

PCCF, and because he is “suffering from serious medical conditions and

excruciating pain which is exacerbated by inadequate and poor conditions at the

detention facility.” (Id. at 8.)

       Castillo-Perez’s argument that he is entitled to preliminary injunctive relief

based on COVID-19 fails because he has not alleged that PCCF is providing
                                            8
        Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 9 of 12




inadequate treatment for his condition. Although Castillo-Perez alleges that the

conditions in PCCF are “inadequate” and “poor,” such allegations go to the

facility’s prevention efforts and are irrelevant to determining whether a petitioner

who has already contracted COVID-19 is entitled to preliminary injunctive relief.

Camacho Lopez, 452 F. Supp. 3d at 160–61. Castillo-Perez has not alleged that

PCCF is providing inadequate medical care to treat his COVID-19 infection, and

absent such an allegation he has failed to show that he has a likelihood of success

on the merits. See id.; see also Mbewe v. Doll, No. 1:20-CV-01556, 2020 WL

7027599, at *5 n.1 (M.D. Pa. Nov. 30, 2020) (concluding that petitioner who had

contracted COVID-19 was not entitled to release because he “fails to assert that he

displayed any serious symptoms and/or failed to receive medical care for such”);

cf. Umarbaev v. Lowe, 453 F. Supp. 3d 698, 709 (M.D. Pa. 2020) (concluding that

petitioner who had been placed in quarantine for possible COVID-19 exposure was

not entitled to release where nothing in the record indicated that the facility had

been deliberately indifferent to a serious medical need). This is particularly true

when considering that Castillo-Perez is seeking a mandatory injunction and thus

must have an “indisputably clear” right to relief to obtain preliminary injunctive

relief. Hope, 972 F.3d at 320.

      The court is sympathetic to Castillo-Perez’s condition and the symptoms he

is experiencing from COVID-19, and wishes him a speedy and full recovery from
                                           9
          Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 10 of 12




the virus. The court remains bound, however, by the standard of review governing

motions for preliminary injunctive relief, and on the record before the court,

Castillo-Perez has not met his burden to show that he is likely to prevail on the

merits of his claim. The court will accordingly deny the motion for temporary

restraining order to the extent that it is based on COVID-19 and will not address

the remaining elements of the preliminary injunctive relief analysis as to that

claim.

         B. Castillo-Perez’s Length of Detention Claim

         The court will next address Castillo-Perez’s claim that he should be granted

a temporary restraining order because his detention has become unreasonably

prolonged. Because Castillo-Perez has been ordered removed from the country

and has been detained for more than ninety days pursuant to his removal order, his

detention is governed by 8 U.S.C. § 1231(a)(6). Under that statute, a detainee may

be detained beyond the 90-day removal period set forth in § 1231(a)(1)(A) if he

“has been determined by the Attorney General to be a risk to the community or

unlikely to comply with the order of removal.” 8 U.S.C. § 1231(a)(6).

         Although § 1231(a)(6) does not contain any explicit limit on the amount of

time that a detainee may be detained after his final removal order, the Supreme

Court has recognized that detention under § 1231(a)(6) may become unlawful

when it continues beyond “a period reasonably necessary to secure [the detainee’s]
                                           10
        Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 11 of 12




removal.” Zadvydas v. Davis, 533 U.S. 678, 699 (2001). In Zadvydas, the Court

recognized that detention for up to six months after a final removal order is

presumptively reasonable. Id. at 701. “After this 6–month period, once the alien

provides good reason to believe that there is no significant likelihood of removal in

the reasonably foreseeable future, the Government must respond with evidence

sufficient to rebut that showing.” Id.

       In this case, Castillo-Perez has failed to show a sufficient likelihood of

success on the merits to obtain preliminary injunctive relief. According to

Castillo-Perez’s petition, he has been detained for approximately four months

pending his removal from the country. (Doc. 1 at 2.) Detention for that length of

time is presumptively reasonable under Zadvydas. 533 U.S. at 701. Although

Castillo-Perez may be able to overcome that presumption of reasonableness and

obtain a permanent injunction, the fact that he would need to overcome the

presumption shows that his right to relief is not “indisputably clear” as required to

obtain mandatory preliminary injunctive relief. Hope, 972 F.3d at 320.

Accordingly, because Castillo-Perez has not shown a sufficient likelihood of

success on the merits, the court will deny the motion for temporary restraining

order without considering the remaining elements of the preliminary injunctive

relief analysis.



                                          11
       Case 1:20-cv-02271-JPW Document 5 Filed 12/07/20 Page 12 of 12




                                   CONCLUSION

      For the foregoing reasons, Castillo-Perez’s motion for temporary restraining

order is denied. The denial of this motion is without prejudice to Castillo-Perez’s

right to file a renewed motion for temporary restraining order if the circumstances

surrounding his COVID-19 infection change in such a way as to give him cause to

allege deliberate indifference to a serious medical need. An appropriate order

follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania

Dated: December 7, 2020




                                         12
